                                                                   Case 8:16-bk-14227-ES        Doc 98 Filed 10/18/18 Entered 10/18/18 11:43:18              Desc
                                                                                                 Main Document     Page 1 of 5


                                                                    1 WEILAND GOLDEN GOODRICH LLP
                                                                      Jeffrey I. Golden, State Bar No. 133040
                                                                    2 Faye C. Rasch, State Bar No. 253838
                                                                      650 Town Center Drive, Suite 600
                                                                    3 Costa Mesa, California 92626
                                                                      Telephone      714-966-1000
                                                                    4 Facsimile      714-966-1002

                                                                    5 Attorneys for Chapter 7 Trustee,
                                                                      Weneta M.A. Kosmala
                                                                    6

                                                                    7

                                                                    8                            UNITED STATES BANKRUPTCY COURT

                                                                    9                             CENTRAL DISTRICT OF CALIFORNIA

                                                                   10                                      SANTA ANA DIVISION

                                                                   11 In re                                             Case No. 8:16-bk-14227-ES
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12 DENNY ROY STEELMAN,                               Chapter 7
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13                 Debtor.                           NOTICE OF MOTION FOR ORDER
                                                                                                                        APPROVING CHAPTER 7 TRUSTEE'S
                                                                   14                                                   SETTLEMENT BETWEEN CHAPTER 7
                                                                                                                        TRUSTEE AND NATIONWIDE LIFE
                              Tel 714-966-1000




                                                                   15                                                   INSURANCE COMPANY AND
                                                                   16                                                   NATIONWIDE LIFE AND ANNUITY
                                                                                                                        COMPANY
                                                                   17

                                                                   18                                                   [No Hearing Required Unless Requested]
                                                                   19

                                                                   20           TO ALL INTERESTED PARTIES:
                                                                   21        PLEASE TAKE NOTICE that Weneta M.A. Kosmala, Chapter 7 trustee (“Trustee”) of
                                                                   22 the bankruptcy estate (“Estate”) of the above-captioned debtor (“Debtor”), has filed the Motion (the
                                                                      "Motion") for Order Approving Stipulation Between Chapter 7 Trustee and Nationwide Life
                                                                   23 Insurance Company and Nationwide Life and Annuity Company( collectively "Nationwide").

                                                                   24
                                                                             INTRODUCTION
                                                                   25        By the Motion, the Trustee seeks approval of a Stipulation between the Trustee and
                                                                      Nationwide wherein the Trustee agrees to dismiss the claims pending against Nationwide in the
                                                                   26 adversary action pending as case number 8:18-ap-01042-ES (“Complaint”). In exchange,

                                                                   27 Nationwide has agreed that each party shall bear its own attorney’s fees and costs incurred in
                                                                      connection with the Complaint.
                                                                   28
                                                                        1190526v1                                       1                                       NOTICE
                                                                   Case 8:16-bk-14227-ES         Doc 98 Filed 10/18/18 Entered 10/18/18 11:43:18               Desc
                                                                                                  Main Document     Page 2 of 5


                                                                    1           STATEMENT OF FACTS
                                                                                On October 13, 2016, the Debtor filed a voluntary petition under Chapter 7 of the United
                                                                    2   States Code. Thereafter, Weneta M.A. Kosmala was appointed as Chapter 7 trustee of the Estate.
                                                                                In his schedule C, the Debtor listed as exempt a “Private Retirement Trust” having a value
                                                                    3
                                                                        of $1,385,805. The name of the Private Retirement Trust is the Retirement Wealth Management,
                                                                    4   LLC Private Retirement Trust Plan (“PRT” or “Private Retirement Trust”).
                                                                                The Debtor funded the PRT with four (4) cash deposits from his Union Bank Checking
                                                                    5   Account as follows: (i) December 28, 2015 – $500.00, (ii) January 4, 2016 – $875,000, (iii) March
                                                                        21, 2016 – $195,000 and (iv) March 21, 2016 – $287,586.15, for a total of $1,358,086.15
                                                                    6   (collectively the “Transfers”).
                                                                                The Trustee contends that shortly after its creation, on or about March 16, 2016, the PRT
                                                                    7
                                                                        made a loan to “Denny R. Steelman, Trustee of the Survivor’s Trust under the 2010 Steelman Inter
                                                                    8   Vivos Trust dated August 10, 2010 in the amount of $815,000 (“PRT Loan”) which the Debtor
                                                                        used to purchase the real property commonly known as 26422 Lombardy Road, Mission Viejo,
                                                                    9   California 92692 (“Lombardy Property”) and to purchase an annuity (the “Nationwide Annuity”) in
                                                                        the amount of $523,714.19, which was a product issued by either Nationwide Life Insurance
                                                                   10   Company or Nationwide Life and Annuity Company.
                                                                   11           On February 21, 2018, the Trustee filed the Complaint seeking to return the Transfers to the
                                                                        Estate and naming Nationwide as a defendant. After the Debtor’s death, demand was made upon
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12   Nationwide to payout the Nationwide Annuity to the bank account of the PRT. Nationwide
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                        contends that it acted in compliance with the terms of its contact and that there was no wrongdoing.
                                                                   13           After conducting an investigation into Nationwide’s responses, the Trustee has determined
                                                                        that there is no benefit to the Estate in pursuing the claims against Nationwide and accordingly
                                                                   14   seeks to dismiss them from the Complaint.
                              Tel 714-966-1000




                                                                   15

                                                                   16           THE STIPULATION IS FAIR AND REASONABLE AND IN THE BEST INTEREST
                                                                                OF THE ESTATE AND CREDITORS.
                                                                   17           The Trustee believes the proposed settlement is in the best interest of the Estate and its
                                                                        creditors. The proposed settlement is fair and reasonable and a valid exercise of the Trustee’s
                                                                   18   reasonable business judgment. Further, the compromise was entered into in good faith and was
                                                                        negotiated at arms’ length. Accordingly, the Trustee requests that the Bankruptcy Court enter an
                                                                   19   order pursuant to Bankruptcy Rule 9019 authorizing the Trustee to enter into the Stipulation and
                                                                   20   approving the terms of the compromise as agreed upon by the Parties.

                                                                   21
                                                                                SUMMARY OF REQUESTED RELIEF
                                                                   22
                                                                              By the Motion, the Trustee seeks entry of an order providing for the following relief: (1)
                                                                   23 granting  the Motion; (2) approving the terms of the Stipulation, a copy of which is attached to the
                                                                      Motion as Exhibit 1, and authorizing the Trustee to enter into the Stipulation; (3) authorizing the
                                                                   24 Trustee to execute any documents or take any actions reasonably necessary to effectuate the terms
                                                                      of the Stipulation; and (4) for such other and further relief as this Court may deem just and proper.
                                                                   25
                                                                              A copy of the Motion is on file with the Court and available by contacting the Trustee’s
                                                                   26 counsel.

                                                                   27        PLEASE TAKE FURTHER NOTICE that pursuant to Local Rule 9013-1(o)(1), any
                                                                      party objecting to the Motion may request a hearing on the Motion by filing a written “Objection
                                                                   28 and Request for Hearing.” The deadline for filing and serving a written opposition and request for
                                                                        1190526v1                                        2                                        NOTICE
                                                                   Case 8:16-bk-14227-ES          Doc 98 Filed 10/18/18 Entered 10/18/18 11:43:18           Desc
                                                                                                   Main Document     Page 3 of 5


                                                                   1 a hearing is 14 days after the date of service of this notice, plus 3 additional days if you were
                                                                     served by mail, electronically, or pursuant to F.R.Civ.P. 5(b)(2)(D), (E), or (F). You must serve a
                                                                   2 copy of the “Objection and Request for Hearing” on the Trustee’s counsel at the address above and
                                                                     on the United States Trustee. Failure to timely file and serve the “Objection and Request for
                                                                   3 Hearing" may result in the Court’s entry of an order approving the Motion.

                                                                   4         PLEASE TAKE FURTHER NOTICE that Local Bankruptcy Rule 9013-1(h) provides
                                                                     the following: “Papers not timely filed and served may be deemed by the Court to be consent to the
                                                                   5 granting or denial of the motion, as the case may be.”

                                                                   6
                                                                        Dated: October 11, 2018                       WEILAND GOLDEN GOODRICH LLP
                                                                   7

                                                                   8
                                                                                                                      By: /s/ Faye C. Rasch
                                                                   9                                                      Faye C. Rasch
                                                                                                                          Attorneys for Chapter 7 Trustee
                                                                   10                                                     Weneta M.A. Kosmala
                                                                   11
Weiland Golden Goodrich LLP

                                                Fax 714-966-1002




                                                                   12
                               650 Town Center Drive, Suite 600
                                  Costa Mesa, California 92626




                                                                   13

                                                                   14
                              Tel 714-966-1000




                                                                   15

                                                                   16

                                                                   17

                                                                   18

                                                                   19

                                                                   20

                                                                   21

                                                                   22

                                                                   23

                                                                   24

                                                                   25

                                                                   26

                                                                   27

                                                                   28
                                                                        1190526v1                                     3                                        NOTICE
            Case 8:16-bk-14227-ES                  Doc 98 Filed 10/18/18 Entered 10/18/18 11:43:18                                     Desc
                                                    Main Document     Page 4 of 5

                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                                                   650 Town Center Drive, Suite 600
                                                     Costa Mesa, California 92626

A true and correct copy of the foregoing document entitled (specify): Notice of Motion for Order Approving Chapter 7 Trustee's
Settlement Between Chapter 7 Trustee and Nationwide Life Insurance Company and Nationwide Life and Annuity Company
will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner
stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date) October 18,
2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following persons are
on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:




                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) October 18, 2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class, postage
prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later
than 24 hours after the document is filed.

Denny Roy Steelman
26422 Lombardy Road
Mission Viejo, CA 92692-3267


                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) October 18, 2018, I served the following
persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such service method), by
facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight
mail to, the judge will be completed no later than 24 hours after the document is filed.

Served by Personal Delivery
Honorable Erithe A. Smith
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5040 / Courtroom 5A
Santa Ana, CA 92701-4593

                                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 10/18/2018                     Victoria Rosales
 Date                           Printed Name                                                    Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
            Case 8:16-bk-14227-ES                  Doc 98 Filed 10/18/18 Entered 10/18/18 11:43:18                                     Desc
                                                    Main Document     Page 5 of 5

TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
Daniel M Anderson daniel.anderson@icemiller.com, sandy.heaberlin@icemiller.com
Reem J Bello rbello@wgllp.com, kadele@wgllp.com;vrosales@wgllp.com;cyoshonis@wgllp.com;cbmeeker@gmail.com
Christopher L Blank chris@chrisblanklaw.com
Lynn Brown notices@becket-lee.com
John C Cannizzaro john.cannizzaro@icemiller.com, deborah.martin@icemiller.com
Jeffrey I Golden jgolden@wgllp.com, kadele@wgllp.com;vrosales@lwgfllp.com;cbmeeker@gmail.com
Weneta M Kosmala (TR) ecf.alert+Kosmala@titlexi.com,
wkosmala@txitrustee.com;dmf@txitrustee.com;kgeorge@kosmalalaw.com
J Paul Moorhead moorhead@luch.com, gina@luch.com;kimberley@luch.com
Faye C Rasch frasch@wgllp.com, kadele@wgllp.com;tziemann@wgllp.com
Valerie Smith claims@recoverycorp.com
United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
J Scott Williams jwilliams@williamsbkfirm.com, g24493@notify.cincompass.com
William E Winfield wwinfield@rstlegal.com

SERVED BY UNITED STATES MAIL:
William E Winfield
Schneiders & Associates, L.L.P.                                                   Citi
300 East Esplanade Drive, Suite 1980                                              PO Box 6241
Oxnard, CA 93036-1295                                                             Sioux Falls, SD 57117-6241

Clarence Yoshikane                                                                Laquer, Urban, Clifford & Hodge LLP
Pacific Sotheby's International Rea1                                              J. Paul Moorhead, Esq.
200 Newport Center Drive, Suite 100                                               225 South Lake Avenue, Suite 200
Newport Beach, CA 92660-0931                                                      Pasadena, CA 91101-3030

Grobstein Teeple LLP                                                              Luan Phan
6300 Canoga Avenue, Suite 1500W                                                   PB Law Group, LLP
Woodland Hills, CA 91367-8015                                                     444 S. Flower St., Suite 1850
                                                                                  Los Angeles, CA 90071-2969
Weneta M Kosmala (TR)
3 MacArthur Place, Suite 760                                                      Michael B. Cooper, Esq.
Santa Ana, CA 92707-6071                                                          Toffe & Cooper, LLP
Chapter 7 Trustee                                                                 3713 Highland Avenue, Suite 2
                                                                                  Manhattan Beach, CA 90266-3272
Santa Ana Division
411 West Fourth Street, Suite 2030                                                PRA Receivables Management, LLC
Santa Ana, CA 92701-4500                                                          PO Box 41021
                                                                                  Norfolk, VA 23541-1021
American Express Bank, FSB
c/o Becket and Lee LLP                                                            Private Retirement Trust
PO Box 3001                                                                       #STEDEN1007
Malvern, PA 19355-0701                                                            Attn: Raymond F. Olmo, CEP, RFC
                                                                                  3721 Douglas Blvd., Suite 350
American First Credit                                                             Roseville, CA 95661-4254
700 N Harbor Blvd.
La Habra, CA 90631-4026                                                           Trustees of the Southern California IBEW-NEC
                                                                                  6023 Garfield Avenue
Bank of America                                                                   Commerce, CA 90040-3608
PO Box 982238
El Paso, TX 79998-2238                                                            United States Trustee (SA)
                                                                                  411 W Fourth St., Suite 7160
CA Agent for Service of Process for                                               Santa Ana, CA 92701-4500
Choi Bo Sung, Inc.
Kyoung L. Choi
3170 W. Olympic Blvd., #G
Los Angeles, CA 90006-2400
            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
